DETAILED ACTION
Response to Arguments
The previous objections to the claims have been obviated by the Amendment filed 9 May 2022.
Applicant’s arguments with respect to claims 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejection of claims 13-24 und 35 U.S.C. § 101 has been obviated by Amendment.
Regarding the rejection of claims 1-36 under 35 U.S.C. § 101 as being directed to a judicial exception without significantly more, the rejection is considered to remain valid. The analysis for the rejection has necessarily changed in light of the Amendment filed 9 May 2022, and as such the amendment and Applicant’s arguments are considered to be addressed in the body of the rejection as now presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-12 are drawn to a computer-implemented method, claims 13-24 are drawn to a computer program product on a non-transitory computer readable medium Claims 25-36 are drawn to a computer-implemented method claims, which are statutory categories of invention (Step 1: YES). 
STEP 2A, PRONG ONE: In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) is/are: 
“receiving a single-lead heartbeat waveform” (i.e. gathering and storing data)
“comparing one or more portions…to one or more ML-generated waveform features to associate a heart health indicator” (i.e. analyzing data; Comparing information regarding a sample or test subject to a control or target data)
 “providing the heart health indicator to a recipient” (i.e. collecting information, analyzing it, and displaying certain results of the collection and analysis)
“the heart health indicator providing a likelihood that the user is having a heart attack” (i.e. collecting information, analyzing it, and displaying certain results of the collection and analysis; providing a diagnosis)
The reason(s) that the limitation(s) are considered an abstract idea as outlined above. The instantly claimed invention is similar to claims already found to be directed to an abstract idea and patent ineligible. See at least the following court decisions:
In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989), “An Idea ‘Of Itself’” Diagnosing an abnormal condition by performing clinical tests and thinking about the results; "Mathematical Relationships/Formulas" An algorithm for calculating parameters indicating an abnormal condition. 
TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016), “An Idea ‘Of Itself’” Storing, gathering, and analyzing data.  
Association for Molecular Pathology v. USPTO, 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data. 
Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data.
Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) - "An Idea 'Of Itself'" Collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Additionally, the above steps could be also performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). It is noted that the claims do not actually perform the machine learning, but merely compare a heartbeat waveform to a waveform feature that has been generated by machine learning. At its broadest, this would reasonably include comparing a printout or picture of an ECG to a similar printout/picture of the waveform features, and then assessing that the heart health indicator indicates a likelihood that the user is having a heart attack. A practical example of such an interpretation is a paramedic or physician looking at a 12-lead ECG and determining that the patient is having a STEMI.
Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept (Step 2A, Prong One: YES). This is true of the method of claims 1-12 which directly apply the above steps, the computer program of claims 13-24 which execute on a processor to perform the same operations/steps, and the computing system of claims 25-36 which likewise are configured to perform the operations/steps.
STEP 2A, PRONG TWO: This judicial exception, in consideration with additional elements which might be recited in the claim(s) is not integrated into a practical application because the claims do not recite any additional elements beyond the judicial exceptions themselves. As such, the method of claim 1 and its dependents is seen as merely applying the exception. Claim 13 and its dependents merely apply the exceptions using a generic non-transitory computer readable medium. Claim 25 and its dependents merely apply the exceptions using a generic computing system comprising a generic processor and memory, with no additional recited structures or features. (Step 2A, Prong Two: NO).
STEP 2B: Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. There are no additional steps/ elements in the independent claims; therefore there are no steps/elements that amount to significantly more than the judicial exception. Thus, the claim as a whole, wherein the elements are considered both alone and in combination, does not amount to significantly more than the exception itself. (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible. 
With regards to the instantly rejected dependent claim(s), these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible. The dependent claims merely recite further elements of the collection, storage, analysis, and display of data.
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (May 2016 Update). This information can be found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
29 June 2022